DALIANIS, J.,
dissenting. The majority concedes that nothing in RSA 352-A:2, 11(b) (Supp. 2005) prohibits the possession of compact discs produced without the permission of the owners or performers. It further notes that “contraband per se” is defined by Black’s Law Dictionary as “[pjroperty whose possession is unlawful regardless of how it is used.” Black’s Law Dictionary 341 (8th ed. 2004). The majority then cites State and Federal statutes prohibiting the production, publication, or sale of copyright-infringing materials to reach the conclusion that compact discs created in violation of copyright laws are per se contraband. However, the majority does not explain how statutes prohibiting the production, publication, or sale of certain works render possession of such works unlawful. Thus, I disagree with the majority’s conclusion that the compact discs at issue may constitute per se contraband.
I further disagree that the compact discs at issue in this case, on the record before us, constitute derivative contraband. The State has failed to show that the defendant, or a third party, committed any crime or illegal act, or that the seized property was used in the commission of any such act. Instead, the State merely posits that the compact discs “were created and apparently sold or distributed to the defendant by a third party,” and that such manufacture and sale “would have” constituted a violation of RSA 352-A:2. The majority credits the State’s position by noting that the party or parties responsible for producing the compact discs “likely committed several hundred State misdemeanors, or various federal felonies.” While the majority’s conclusion may have merit, on the record here it is nothing more than conjecture, and we cannot suppose criminality where there is none proven.
The majority concludes that the compact discs are, “in fact,” contraband. It bases its conclusion upon the defendant’s concession that resale of the compact discs would constitute a “new offense,” and a statement by the trial court noting that sale of the discs “would be illegal... knowing that *95they are counterfeit.” The statements of the defendant and the trial court are predicated upon the assumption that the compact discs are counterfeit, and do not, in my view, sufficiently compensate for the State’s failure to establish in any way that the seized property constitutes contraband. Thus, I respectfully dissent.
GALWAY, J., joins in the dissent.